Citation Nr: 0920932	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971.  He also served in the Air National Guard with periods 
of active duty from February 1991 to March 1991 and from 
October 1993 to January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Columbia RO, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service stressor.

CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
claim of service connection for PTSD on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is claiming entitlement to service 
connection for PTSD.  Under VA regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL 
DISORDERS (4th ed. 1994) (DSM- IV), credible supporting 
evidence that the claimed in- service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. §§ 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
Veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the Veteran did not 
engage in combat with the enemy or was a POW, or that the 
Veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
Veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
evidence is in relative equipoise as to whether the Veteran 
has PTSD related to service.  Resolving the equipoise rule in 
the Veteran's favor, the Board concludes that the Veteran is 
entitled to service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat.  However, the Veteran's claimed stressor has been 
verified by credible supporting evidence.  In this regard, in 
the January 2008 supplemental statement of the case, the RO 
stated that the Veteran's reports of mortar attacks on Phan 
Rhan Air Base between October 1969 and January 1970 had been 
confirmed.  Specifically, the unit the Veteran was attached 
to had been placed in Vietnam during that time frame, and it 
is conceded that the Veteran was with his unit since there is 
no evidence to the contrary.  Considering the Veteran's 
testimony, which the undersigned deemed credible, along with 
this information, the Board finds that there is sufficient 
evidence of a verified stressor.  See Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002) (corroboration of every detail 
of the alleged in-service stressor is not required, only that 
the event occurred and that the Veteran was exposed to the 
event).

As to the question of whether the Veteran currently has a 
diagnosis of PTSD, a May 2008 VAMC treatment note indicated 
that the Veteran was diagnosed with delayed PTSD.  With 
regard to whether the Veteran's PTSD is a result of his 
verified in-service stressor, the May 2008 VAMC psychiatrist 
discussed the Veteran's Vietnam service, noting that he 
served four years in the Air Force with 132 days in Vietnam 
as security police and a machine gunner.  There is no 
indication of any other stressors.  As this opinion is based 
on a thorough examination of the Veteran, the Board concludes 
that the Veteran's current PTSD is a result of his verified 
in-service stressor.

To the extent that there is any reasonable doubt as to 
whether the Veteran currently has PTSD that is related to his 
military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


